Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Applicant’s amendment to claim 1, 13, 21 and 29-33, and cancellation of claims 3, 9, 12, 15 and 17-20 in the reply filed on 3/24/2021 are acknowledged.
Claims 1, 2, 4-5, 7-8, 10-11, 13-14, 16 and 21-33 as well as SEQ ID NO: 16, 22 and 32 are hereby examined.

2.	The rejections and objections not recited in this action are withdrawn.		

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




				Written Description
Written Description
3.	Claims 1, 2, 4-5, 7-8, 10-11, 13-14, 16 and 21-33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are drawn to a method for designing RNAi payload construct produced /inhibiting growth and development of a target plant comprising selecting two target genes for growth suppression including Acd2, Acd11, Cat1, Lsd1, BI-1, Lls1 and MC2 from Nicotiana sylvestris or Nicotiana tobacum or having at least 95% nucleotide sequence identity to said genes from those two plants.
The specification teach RNAi payload construct targeting aces, Atg5, Cat1, Jazh, MC2 and Beclinl in Nicotiana sylvestris (paragraph [00058]), and RNAi payload construct targeting Acd2, BI-1, Lis1, NtTCTP and Beclin1 in Nicotiana sylvestris (paragraph [00059]).  The specification teach RNAi payload construct targetingCHL1, cat1 in N. tobacum (paragraph [00056], paragraph [00085]).
However, the specification fails describe Acd11 and Cat1 gene in Nicotiana sylvestris  and Acd2, Acd11, Lsd1, BI-1, Lls1 and MC2 from Nicotiana tobacum as well. Therefore the variants thereof are not described accordingly. Even for those gene being described in the specification, the variants are not described given that the specification and the prior art failed to provide conserved structure shared both those variants and The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 21 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals. Therefore, all of the DNA segments smaller than 21 nucleotides in instant claims are not enabled for silencing a target gene. The specification fails to describe important feature for claimed RNA payload such as length as well as the target genes themselves, therefore Applicants are not in possession of claimed genus of the product.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of RNA payload construct falling within the scope of the claimed genus.  Applicants only describe RNAi payload construct targeting aces, Atg5, Cat1, Jazh, MC2 and Beclinl in Nicotiana sylvestris (paragraph [00058]), and RNAi payload construct targeting Acd2, BI-1, Lis1, NtTCTP and Beclin1 in Nicotiana sylvestris (paragraph [00059]).  The specification teach RNAi payload construct targetingCHL1, cat1 in N. tobacum (paragraph [00056], paragraph [00085]).
Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for RNA payload construct, it remains unclear what features identify each member of the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Applicants traverse in the paper filed 3/24/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Senthil-Kumar et al. teach that 21-nucleotide stretch of 100% identity between the heterologous and endogenous gene sequence is not absolutely required for gene silencing (response, page 10).

Applicants further argue that specification does not have to describe specific gene combinations that presently claimed given that all the genes are related to cell death (response, page 10).
The Office contends that while the specification does not reduce to practice for all the combinations as claimed, the sequence information for Acd11 and Cat1 gene in Nicotiana sylvestris  and Acd2, Acd11, Lsd1, BI-1, Lls1 and MC2 from Nicotiana tobacum still need to be described. 

Conclusion

No claim is allowed.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/
Primary Examiner, Art Unit 1662